
	
		II
		110th CONGRESS
		1st Session
		S. 2434
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2007
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To clarify conditions for the interceptions of computer
		  trespass communications under the USA–PATRIOT Act.
	
	
		1.Short titleThis Act may be cited as the
			 Computer Trespass Clarification Act of
			 2007.
		2.Amendments to
			 title 18
			(a)DefinitionsSection
			 2510(21)(B) of title 18, United States Code, is amended by—
				(1)inserting
			 or other after contractual; and
				(2)striking
			 for access and inserting permitting
			 access.
				(b)Interception
			 and disclosureSection 2511(2)(i) of title 18, United States
			 Code, is amended—
				(1)in clause (I), by
			 inserting is attempting to respond to communications activity that
			 threatens the integrity or operation of such computer and requests assistance
			 to protect the rights and property of the owner or operator, and after
			 the owner or operator of the protected computer; and
				(2)in clause (IV),
			 by inserting ceases as soon as the communications sought are obtained or
			 after 96 hours, whichever is earlier (unless an order authorizing or approving
			 the interception is obtained under this chapter) and after
			 interception.
				(c)ReportNot
			 later than 60 days after the date of enactment of this Act, and annually
			 thereafter, the Attorney General shall submit a report to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary the House of
			 Representatives on the use of section 2511 of title 18, United States Code,
			 relating to computer trespass provisions, as amended by subsection (b), during
			 the year before the year of that report.
			
